Earl Warren: Numbers 21, 22, 26, and 32. Mr. Attwell, you may proceed with your argument.
J. Evans Attwell: Mr. Chief Justice, may it please the Court. I appear here on behalf of Ocean Drilling and Exploration Company, the petitioner in Number 26 and a respondent in Numbers 21 and 22 and 32. At the outset, I would like to turn to the price increase moratorium imposed by the Commission in this case. And in particular to respond to Mr. Justice Harlan's questions yesterday as to whether triggering was an issue in the hearings before the Commission and whether there was evidence to show that the filing of price increases above 23.55 cents per Mcf would trigger price increases in other contracts. To both questions, the answer is, “No”. The Commission imposed the price increase moratorium without notice or hearing. This condition is not even discussed in the presiding examiner's opinion. Contrary to Mr. Brown's statement yesterday, it is not perfectly obvious that the filing of any price increase above 23.55 cents would trigger an upsurge of prices. There is simply no evidence of record to support the 23.55 cent level or the July 1, 1967 cutoff date used by the Commission. There is an attachment to the Commission staffs and memorandum of position which appears in the record and this purports to show that triggering would occur at the 23.55 cents price. However, this memorandum of position was never introduced into evidence, wasn't -- never cross-examined and we were never given the opportunity to present any rebuttal evidence. I do not believe that such memorandum did or was intended to constitute evidence in this case. I might also point out to the Court that there is evidence in the record that shows as early as 1959 or 1960 that the Commission certificated prices for sales of gas from South Louisiana which are being made today at a price of 24.05 cents per Mcf. Some mentioned was made yesterday as to whether this point of error was properly reserve -- preserved. I would simply ask the Court to look at the application for rehearing filed on behalf of my client appearing at record page 603. I believe that this point of error is adequately preserved.
Earl Warren: Was that the first point at which you could've taken -- could've noted it?
J. Evans Attwell: Yes, Mr. Chief Justice. Since the -- it was not raised at all in the hearings or in the examiner's decision. We had no notice or opportunity to object to this provision at an earlier time. Further as Mr. Justice Stewart noted yesterday, the court below did not make any finding as to whether triggering would occur at the 23.05 cent price but merely assumed that there was a factual basis for the Commission's finding. I would like now to turn briefly to the Commission's exclusion of all evidence in this case except that of selected certificated prices in the area. We agree with the court below that the Commission erred in excluding all cost, economic and financial evidence tended to show that our proposed prices were the lowest, reasonable prices consistent with the maintenance of adequate gas supplies to meet the needs of the consuming public. We do not say that the Commission should not determine the in-line price. On the contrary, we recognized as did the court below that whether a proposed price is in line with other prices in the area is an important and some time decisive factor. We do say that if the Commission determines that a proposed price is out of line, it must receive and consider other evidence tendered to show that the proposed price is consistent with the public convenience and necessity even if such price is out of line with other certificated prices in the area. Counsel for the Commission stated yesterday that the Commission had determined that it was not in the public interest to certificate a price about 20 cents per Mcf. in this case. But how does the Commission reach that conclusion without even considering the evidence. We intended to show that our prices were consistent with the interest of the consumer and the producer alike. The Commission had a statutory duty to consider such evidence in determining whether our prices were in the present or future public convenience and necessity. This is particularly true since under Section 7 of the Act, we, the producers, have the burden of proof to show that our proposed prices are in the public interest. Therefore, we are entitled to an opportunity to meet this burden and refusing to consider any evidence in this case except that of selected certificated sales in the area, the Commission has denied us this opportunity. Ironically, the Commission claims that its evidentiary exclusion is founded upon this Court's decision in the CATCO case. However, CATCO was reversed because the Commi -- producers had not presented sufficient evidence to support unconditional certification of their proposed price. In reversing, this Court admonished the Commission to hold the line but it also told the Commission to consider all factors bearing upon the public convenience and necessity. The Commission has taken to hold the line admonition but it has completely disregarded the Court's statement that it was obligated to consider all factors bearing on the public convenience and necessity. We believe that in the present case, the Court is confronted with almost the reverse of the situation which confronted in CATCO. There, the producers and the Commission sought to sustain permanent certification of their proposed prices on a minimal evidentiary showing. Here, the Commission and various intervenors seek to sustain a reduction and proposed prices based upon the same type of minimal evidentiary showing. We believe that Section 7 of the Act and this Court's CATCO decision require something in the middle. It is our position that the Commission cannot determine the lowest reasonable rate consistent with the maintenance of adequate gas supplies to meet the needs of the consumer, if it limits its consideration to selected certificated prices in a particular area. And what reasons do the Commission and other petitioners give to support this exclusion of all economic evidence, cost and financial evidence, and all other evidence except that of selected certificated prices in the area. At no time have they denied that the evidence proffered was relevant to a determination of the present and future public convenience and necessity. Instead, they urge that this Court authorize the in-line price concept because the administrative process will break down. Well, the overwhelmed to buy a mountain of economic and cost evidence which will make it basically impossible for the Commission to perform its statutory function. We believe that the Commission has greatly exaggerated this problem. The alleged sector of an administrative monstrosity simply does not exist. The Commission paints a picture of being confronted with hundreds of producer certificate applications which will create administrative chaos if you'd consider it individually. Yet the Commission's annual reports to Congress show that 97% of all producer certificate applications do not even require formal hearings even in the remaining 3% of the cases, the hearings will not be unduly extended as in this case. It is the Commission's practice to consolidate for hearing. All pending producer certificate applications from a particular area as in this case --
Earl Warren: Does the Government -- doesn't the Government contend that it had all that it'd taken the evidence, this economic evidence in other proceedings of a -- of similar kind?
J. Evans Attwell: I believe they do Mr. Chief Justice.
Earl Warren: Does that -- would you respond to that please.
J. Evans Attwell: Of course Mr. Chief Justice, we were not parties to those hearings. We do not know what that evidence was identical to the evidence we have in this case. We believe that our evidence in this case is material to a determination of the public convenience and necessity. I will say in those other cases that the Government refers to if the evidence was of the same nature that the evidence hindered in this case, I believe it was error for them not to at least consider the evidence and see if conditions had changed.
Earl Warren: Oh, wouldn't that go to the decision of whether the administrative process would break down if they had to repeat all of this voluminous testimony as to the economic factors in every single case that comes along if they -- if they're already apprised of the situation?
J. Evans Attwell: I don't think Mr. Chief Justice that they're necessarily already apprised of the situation. I think that this evidence is continually changing that we speak of that the evidence they may have heard two, three, four, five years ago is not the same evidence that we're presenting today. The needs of the consumer are changing, the adequacy of gas supplies that's a constantly changing thing. I believe that as in this case also, the Government's burden would be materially reduced by the fact that most of the evidence in this consolidated hearings is presented jointly by the producer so you don't have just every bit -- every producer presenting a complete case itself. Further, the Commission couldn't re -- materially reduce the quantity of evidence presented if it would indicate some of the evidentiary criteria, it would consider justifying out of line prices. I believe yesterday that Mr. Justice Harlan asked a question as to whether the Commission had given the producers any such evidentiary standards. Well, to my knowledge and I've been practicing before the Commission since 1956. I have never seen such evidentiary standards. And if I recall correctly, one of the petitioners in this case, not my client, actually filed a petition with the Commission asking that they declare such standards and the Commission simply responded saying, you have the burden. You present the evidence. We will determine whether it is relevant. As matters now stand without any guidelines from the Commission we are forced to try to justify our proposed prices by every possible evidentiary criteria. As a result, the records are somewhat voluminous. Admittedly, consideration of evidence other than that of certificated sales in an area will require some additional effort on the part of the Commission and the intervenors. However, that additional effort is required by the Natural Gas Act.
Earl Warren: Did you offer to supplement the testimony they had taken in other cases by bringing it up to -- just bringing it up to date or did you offered to the entire amount of economic evidence as you -- that you have available?
J. Evans Attwell: Mr. Chief Justice, I believe that we offered the entire amount of evidence that was available. In other words, we tried this case unto itself without relation to any other cases to which we were not a party.
Earl Warren: I see.
J. Evans Attwell: Of course, we necessarily were not familiar with exactly what was in those records. We could of course read the Commission's decisions as to conclusory statements as to a type of evidence there but as to the exact evidence we do not have that before us.
Tom C. Clark: That's the initial certification that you're offering in -- supporting documents when you filed relief?
J. Evans Attwell: Mr. Justice Clark, of course in this case, we really have two certifications. The first one was reversed by the Court of Appeals for the District of Columbia for insufficiency of evidence and remanded to the Commission with instructions to permit us to present additional evidence to support unconditional certification. In that case, the Court of Appeals held that the Commission's reliance on other certified prices in the area was insufficient to meet this Court's CATCO decision. This Court denied certiorari and then we went back to the Commission and presented the additional evidence that we thought was required. The Commission excluded that evidence and it is that order that is now before this Court. But we did present additional evidence in response to the mandate of the Court of Appeals for the District of Columbia.
Tom C. Clark: (Inaudible)
J. Evans Attwell: Yes sir, it did.
Tom C. Clark: And all that was before the Commission.
J. Evans Attwell: Yes sir, Mr. Justice Clark. In the case of my particular client, the evidence commences on record page 356 and shows that we are suffering a revenue deficiency in the magnitude of $3.8 million even if our present contract prices are allowed. However, even if additional effort is required by the Commission, it is simply part of their regulatory responsibility under the Natural Gas Act. If they wish to change the statutory standard of public convenience and necessity, their plea should be directed to Congress and not to this Court. The Commission and the intervenors argue that we seek to convert every certificate proceeding into a Section 4 or Section 5 rate hearing. This is not true. All we seek is an opportunity to support our contract prices which were competitively negotiated. We do not seek to have the Commission to allow as our cost no matter how high they may be. We do not seek to have the Commission to allow us a just and reasonable rate based upon our cost of service. The excluded evidence was offered solely to support our contract prices. It was not offered to have the Commission certificate us at a price level equal to our cost whatever they maybe. As this Court held in CATCO, such just and reasonable rate determinations are appropriately left to Section 4 and Section 5 rate proceedings. All that we ask is the opportunity to meet our statutory burden to show that our proposed prices are consistent with the present and future public convenience and necessity. We do not believe that considerations of administrative convenience can be used to deny the admissibility of relevant efforts. In summary, we believe that the Commission's exclusion of all economic cost and financial evidence is contrary to Section 7 of the Act and to this Court's CATCO decision. In my remaining time, I would like to turn to Number 26 where we contend that on the facts of this case, the Commission does not have authority under Section 7 of the Natural Gas Act to retroactively apply a price reduction by ordering reparations of amounts previously collected pursuant to unconditional, permanent certificates. I emphasize the phrase on the facts of this case because we rec -- recognize that under the Act, there were statutory remedies which if timely exercised would have vested the Commission with authority to order reparations in this case.
Speaker: Can I ask you a question.
J. Evans Attwell: Yes.
Speaker: Assuming that the -- your (Inaudible) that you just argued doesn't in fact (Inaudible) question the (Inaudible) prices exclude (Inaudible)
J. Evans Attwell: Very vigorously Mr. Justice Harlan. We believe that the Commission committed fundamental error in arbitrarily holding that all prices above 18.5 cents per Mcf. for sales from South Louisiana were infected by the CATCO price. We believe that this amounts to nothing more than an arbitrary OPA type of price were used which certainly, the Commission is not authorized to impose under the Natural Gas Act. Further, we believe that the exclusion of all these prices without regard to whether they were appealed or not, constitutes in effect a collateral attack upon prior file orders of the Commission, what the Commission has done is simply in effect said, those orders were invalid and why do they say they were invalid? Because they were subject to the same defect as the CATCO price was. But what was the defect in CATCO? It was the lack of evidence to support the proposed price. How can we show that price is permanently certificated by the Commission which under all concepts of Anglo-Saxon jurisprudence are presumptively valid. We're not supported by sufficient evidence. Those prices were not appealed. They became final and deliveries commence there under.
Speaker: (Inaudible)
J. Evans Attwell: Yes, we did Mr. Justice Harlan. I believe it's covered in our brief as a respondent in Numbers 21, 22 and 36. I have to correct myself. I will say that was in the court below. If you will recall in the brief to this Court, we pointed out that the exclusion of those 18.5 cents price is in making an in-line price determination, was not raised on the petitions for certiorari and that they were not argued by counsel yesterday. We asked this Court to permit us to file a supplemental brief in the event it wished to determine the propriety of the Commission's in-line price determination. Turning again to the issue in Number 26, I might point out that neither the court below nor the Commission nor New York nor United Gas Improvement Company purport to find any statutory power to support the ordering of reparations in this case. Instead, they urge that inherent power should be implied for three reasons. First, it is contended that such power should be implied because we assume that the risk of making refunds when we commit deliveries under our original unconditional certificates. But this argument assumes the very question before the Court for if the Commission does not have the authority to order reparations then we assume no risk. Second, it is argued that unless reparation power is implied here, we will receive a windfall. First, we do not believe that the question of the Commission's authority under the Natural Gas Act is dependent upon the failure of a party to exercise expressed statutory remedies. However, aside from that fundamental defect, the only evidence tendered in this case shows that even at present contract prices including those at issue here, we will not recover our cost by approximately $3.8 million. If we are required to make reparations, this revenue deficiency simply will be increased. We believe that if anybody is getting a windfall in this case, it is the pipeline purchase. Finally, it is claimed that inherent reparation power must be implied in this case in order to afford the consumer a complete bond of protection. However, this argument ignores the fact that the expressed provisions of the Natural Gas Act if timely exercised would have provided such complete bond of protection. Powers which are not in the Act should not be implied to compensate for the failure to invoke the expressed provisions of the Act. This is particularly true when to imply such powers could expose the consumer the potential retroactive rate increases of tens of millions of dollars. During the pendency of New York's original appeal in this case, a stay or other judicial order under Section 19 of the Act was available to protect New York's rights in the event it was successful. Mr. Brown yesterday stated that it would be ridiculous, suicidal to require him to get a stay to prevent us for making deliveries. First, I believe that it was Mr. Brown's decision to make in the first place. But if -- in addition to that, I believe that there were other judicial remedies that a court could -- has inherent power to issue itself such as an order either staying our deliveries or permitting us to make them subject to a refund condition. This is the expressed protection provided by the Act. It is mandatory under the Act since Section 19 expressly provides that the filing of an appeal from an order of the Federal Power Commission does not act as a stay of that order. This is the protection which we obtained from the court below before processing the present appeals. New York argues that a stay is not necessary to protect the rights of a party appealing an order of the Commission. In other words, it would rewrite Section 19 of the Act. However, if New York is correct, then consumers may be faced with retroactive rate increases totaling millions of dollars. For example, in the recent Permian Basin Area Rate decision, the Commission reduced -- produced the rates by some $20 million or $30 odd million dollars a year. Under New York's theory, even if the producers do not obtain a stay of the Commission's order, it would make no difference or if they ultimately prevail on their appeals, they will be entitled to recoup what they have lost by an erroneous order of the Commission by a retroactive rate increases. Further, when New York's appeal was remanded by the Court of Appeals for the District of Columbia in this case, the Commission could have issued temporary certificates to us to continue our sales subject to an expressed condition to make refunds of amounts thereafter collected in excess of the price finally determined on remand. This is the procedure authorized by Section 7 of the Act and is the procedure that was followed by the Commission after the remand in CATCO and after the remand in many other cases. However, in our case, the Commission did not do so and cannot do so now. Thus, the Natural Gas Act contains expressed provisions which would have provided the consumer with a complete bond of protection. There is no reason to imply inherent powers to the Commission which are not necessary and which could have adverse effects on consumers as well as producers. Thank you Your Honors.
Tom C. Clark: Did you raise the point (Inaudible) I think Mr. Coleman raised that point (Inaudible) Is that his point?
J. Evans Attwell: Mr. Justice Clark, I believe that the point that Mr. Coleman raised yesterday was whether the measure of refunds ordered by the Commission was properly preserved in the applications for rehearing filed before the Commission. Yes, I believe that those applications for rehearing thoroughly covered that point and I believe that succeeding counsel intend to cover that point in some detail.
Tom C. Clark: Could I ask you one more question before you sit down now. As I understand if the -- this in-line price is somewhat of a stop gap you might say? I'm speaking now from the Commissions you pointed. There's so many of these things, it takes so long to hear them and everything where the Commission says, “Well, why don't we have a stop gap and so we'll put in an in-line price.” And then we'll hear everybody and decide on a just and reasonable price. Is that right?
J. Evans Attwell: That is my understanding Mr. Justice Clark of the Commission's position.
Tom C. Clark: Now when you -- after you get all the hurdle of this initial in-line price and you're now before the Commission will say, you could put in any evidence you thought relevant and make it here, any or other, any evidence that they thought relevant? Is that it or --
J. Evans Attwell: Mr. Justice Clark, of course, the Commission as you well know has undertaken to determine just and reasonable prices on an area basis.
Tom C. Clark: Yes.
J. Evans Attwell: In those area hearings, they have excluded peremptorily all the evidence of the individual circumstances of any particular producer whether it be the producer's cost or the circumstances surrounding any particular sale or sales. The evidence of that nature therefore would never be received by the Commission in a certificate proceeding or in a just and reasonable rate hearing under its present rules.
Tom C. Clark: What would they receive in this June 1967 proceeding, the one that counsel said they had a deadline?
J. Evans Attwell: Mr. Justice Clark --
Tom C. Clark: If that -- the evidence –- would that proceeding have.
J. Evans Attwell: If I recall yesterday what was said, it is that the price increase moratorium that was imposed by the Commission in this case expires on July 1, 1967. I believe it was Mr. Brown, he said that he contemplated that on July 2, 1967 that would be a rush to the Commission to file rate increases above 23.55 cents. Now I presume that those rate increases would be suspended pursuant to the Commission's power under the Natural Gas Act for a period of five months. Then we would be permitted to collect those rate increases subject to refund. The ultimate validity of the proposed rate increase would then probably determined under the Commission's present practice in a -- another rate, area rate proceeding (Voice Overlap) --
Tom C. Clark: Then the (Voice Overlap) is going on now that's going to be concluded at this date, this deadline?
J. Evans Attwell: No, I do not see how that could be possible Mr. Justice Clark because -- of course those rate increases would have been filed in 1967. There would be no facts before the Commission that would relate to 1967 cost. I believe that for instance in the present area rate proceeding, the test year that's being used is 1960 or 1962. So that would seem to that even if you assume the validity of the area rate making concept that there would have to have another area rate hearing to --
Tom C. Clark: The courts already approved then, that's what I understand you make here.
J. Evans Attwell: Well, I think that that probably is a matter for argument that this Court will hear a year or two from now as the appeal from its Permian Area Rate decision comes up.
Speaker: (Inaudible)
J. Evans Attwell: Well, I have no doubt Mr. Justice Harlan.
Speaker: (Inaudible)
J. Evans Attwell: Well, I think that that's right but I think that this Court has not approved the area -- the implementation of the area rate method and as to whether or not individual exceptions have to be considered in the myriad of issues that will be brought before the Court at that time.
William J. Brennan, Jr.: Well Mr. Attwell, didn't I understand that -- that was Mr. Solomon, someone to say yesterday that this presently an area rate proceeding of the conclusions of which will have a bearing on the in-line rate here? Am I wrong about that?
J. Evans Attwell: I don't believe so Mr. Justice Brennan. I believe that if I understood Mr. Solomon's argument yesterday is what we want you to do is to let us determine this in-line price that Mr. Clark pointed out and then we're going to determine the just and reasonable rate. Now it may be above the in-line price or maybe below, we don't know yet.
Tom C. Clark: I thought that was going on now?
J. Evans Attwell: That is going on now but it hasn't been determined yet.
Tom C. Clark: I understand and that's what I was talking about in that proceeding which is going on now you say a -- you can introduce all these documents that you offered.
J. Evans Attwell: No, no we cannot Mr. Justice Clark.
Tom C. Clark: You can offer them.
J. Evans Attwell: Yes, I -- some of the evidence has -- undoubtedly, to some of the type of evidence shall I say not the identical evidence has been offered being -- has been excluded may I say.
Tom C. Clark: And that whole question has come up in that case too, isn't it?
J. Evans Attwell: Well, it would come up of course to determine the just and reasonable right but we've been operating here now for a period of seven years, more than a third of our contract period and which the firm price at which we were operating under our certificates has not been determined under Section 7.
Tom C. Clark: You can escalate at the 23.55 increase.
J. Evans Attwell: Prospectively, we could Mr. Justice Clark but not retroactively. In other words, the past seven years --
Tom C. Clark: During the seven years you could, couldn't you?
J. Evans Attwell: Not during the past seven years.
Tom C. Clark: No, what I'm -- I'm sorry, the past, I mean you could go up to a maximum of 23.55.
J. Evans Attwell: Prospectively, we filed it now. Undoubtedly, the Commission would suspend it for six months and then we could go up to that price and start collecting the said refund.
Tom C. Clark: Have you filed any increases?
J. Evans Attwell: No sir, we have not filed a rate increase. Thank you Your Honor.
Earl Warren: Mr. Varner.
Herbert W. Varner: Mr. Chief Justice and members of the Court. I would like to comment for just a moment about the present in-line approach that goes to the questions that two or three members have asked in the last few moments having to do with what we do in by question the so-called suspect price doctrine in determining the line of price. And I would not only point out that we question but while we did not brief in this case the issue of the propriety of the level of the in-line price. The reason we didn't do it is at least in my view, I thought that question not to be comprised within the questions upon which this Court had granted certiorari and it was for that reason that we didn't do it. Now I did point out in my brief that the resolution of the proper level of the in-line price which the court below did not consider although the issue has hardly contested there. It involves a considerable number of both questions of law and fact. Now going back to the -- shall we say creator of the so-called suspect price doctrine and that is the Ninth Circuit Court. It will be recalled that at the time of that proceeding which was shall we say, shortly after the CATCO situation. There were any number of cases then pending on appeal, as a matter of fact, the Ninth Circuit other than the Third Circuit which had been summarily are reversed by this Court. I believe was the first of all of the Court of Appeals courts to consider the remanded 19 -- of the 1959 series of orders by the Commission which are the basis originally of this current procedures. And there they said in response to a contention made by one of the petitioners here, United Gas Improvement Company that certainly the Commission in trying to determine what the line of price is or not to consider as fixed. These prices which to say is certificated and which were presently before they said, court or judicial -- I mean, Commission or judicial review. Now the reason for that statement was, a good many were then pending before the Courts of Appeals and the Third Circuit case,the Transco-Seaboard case is the generic term of it, had already been remanded back to the Commission. So they were pending there both before the Commission and the courts on review. And it said, certainly, those case -- those prices are subject to modification. So you're not -- they're unreliable for any purpose of determining a price line. Then they went further and said, "And therefore, prices of similar nature, of similar amount is what they said really, which are subject to the same infirmities are under a cloud and ought not to be relied upon unless you can show it in that subject to the same infirmities", as my colleague has pointed out. The only infirmity of CATCO was insufficiency of evidence. If you have a final, non-reviewable order then of course the question of whether or not the Commission did or did not properly on the record have evidence before it becomes immaterial just cannot attack those orders. They're valid on their face and not subject to collateral attack. Now there was one further point and I think this is most important in the Ninth Circuit. There were a number of cases in one of which I happen to participate. In which either the United Gas Improvement Company or the Public Service Commission of the State of New York had sought to intervene, had been denied intervention by the Commission had taken the issue of their right if any to intervene to the courts and had been -- and there, the Commission had been sustained. As a matter of fact, there were two separate cases. In one, the New York Public Service Commission was denied the right to intervene because it has waited too long and was a procedural effect. In the other, they were permitted too. But now, that proceeding involved a hotly contested original certificate matter involving all the trunk line sales not all but involving the trunk line sales and I would say -- I hesitate (Inaudible) -- hazard I guess but about 20 separate document -- dockets. Now, all of those cases had been certificated by the Commission. They were final and they were on appeal but as a matter of fact they were appealed without success. As to those, UGI said, we've been denied the right to intervene. We couldn't go in and show how bad we thought those prices were so you ought not to consider them for the price line. The Ninth Circuit Court said without equivocation that it doesn't make any difference what you did, whether you tried to get in and were denied or whether you didn't even try to get in. If those cases are now unappealable, when we look in -- at a price line, not cost, not anything just, a price, group of prices and then those prices have to be considered. Now -- so to that extent, we certainly do deny or take issue with the suspect price doctrine. I didn't as I -- I don't know what to comment on this or not. I didn't bring the other issue on this in-line price but that is the tax imbursement feature which again the Ninth Circuit held was a part of the initial price. The Commission determined here a price of 18.5 cents and they said that's the in-line price. Incidentally, that's the same price. It was in-line in 1954. It was in-line in 1956, and they've now found that it's in-line in 1960. They found only because in the remanded CATCO decision that they had used a 1.5 cent tax reimbursement for the information if necessary to the Court, the tax in Louisiana onshore where the state has jurisdiction is 2.3 cents per thousand. Almost all of the purchased contracts or sales contracts by the producers provide for some percentage of reimbursement of that tax. And so, what we're talking about is a percentage of the 2.3. Now -- and I would call the Court's attention to the situation in this case involving Superior's United Gas contract and that contract is shown in the record in full at page 153. That particular contract happens to provide for 100% of the then existing 2.3 cent tax. Now, there is absolutely no and I do repeat no evidence in this record that will justify the finding of 1.5 cents tax reimbursement. The only evidence in the record is to the effect that if you look at all of the contracts of comparable period, the tax reimbursement was subject to error, it's shown upon Exhibit 6, I think it was 1.72. If you looked at the contracts with current dates and the same type of prices, 21.5 cents, 21.4 cents base price and 57 and 58. The average of those prices, the tax reimbursement provided was 2.1 cent, 2.01. So, we do in fact take considerable issue with that matter. Now --
Speaker: Mr. Varner, we had (Inaudible)
Herbert W. Varner: Well, I think this. If you're looking at a price line, if that's the basis of this thing then you've got to determine and I sincerely suggest that no -- many courts have had difficulty in determining just exactly what this Court meant when it said an out of line price. And the reason I think that someone -- certainly they're -- is because they don't know what prices are to be considered for determining what the line is other than what I said about the Ninth Circuit's decision. Now Mr. Justice Clark, I'd say that if you're going to fix a price on the basis of nothing but line of price, the tax reimbursement has to be either what my contract provides for or it has to be what the range of prices I suppose on the in-line approach would justify. Now that range as I say, no matter how you look at it in this case is going to be an excess of 1.5. Now --
Tom C. Clark: The medium is 1.73, you said.
Herbert W. Varner: No, sir. I didn't say the medium.
Tom C. Clark: I'm sorry.
Herbert W. Varner: I said the average. Now, this has taken all the prices. Some which -- some contracts make no provision for tax reimbursement, there are very few, very few.
Tom C. Clark: Would you have us to take all these contracts and add them up and see what would came out?
Herbert W. Varner: No, sir. But I might tell you that is truly the -- that's the -- that represents the Section 7 hearing now accorded by the Commission. That's just about it. We take all the prices, we add them up. Now, I think that it's the Commission brief that says that the in-line price is the highest price. I would certainly like to challenge that. In CATCO on remand, the Commission went to considerable length to point out that the in-line price is not the highest price or not the highest group of prices but something -- a price that which substantial quantities of moved. I can't believe that that was what this Court meant when it was talking about in CATCO, a price 25% higher than Tennessee Gas had ever paid for any gas anywhere, 4.4 cents more than Tennessee had paid for the West Delta Gas, I believe it was. A price that was 70% higher than Tennessee Gas then weighted average cost of purchased gas. And they've said this is out of line. Well, I think I would be the first to concede it was out of line and yet it had been certificated without condition by the Commission on a record which in the words of this Court showed little more than the printed contracts. Now under those circumstances, of course the Court found that there was insufficient evidence to justify this rate, 25% higher than anybody else ever paid as being required by the public interest and therefore, you remanded the case. Now, I would like to get over the fact that at least in my view and I think it was out of the court below, the entirety of the in-line approach violates the general purpose of the Natural Gas Act as this Court has declared that purpose. That is to provide natural gas at the lowest, possible, reasonable rate consistent with the maintenance of adequate service in the public interest. Now, why did I say that? First, because as I've mentioned before, when you look at the price line, you don't look at how those prices got there. You don't look at how they got certificated if you're going to take the certification as a qualification. You just say they are there so now look at the prices and then the Commission says, “But we're not going to look at any prices higher than the CATCO 18.5 cent price because anything else has been affected, tainted, infected or in some manner influenced and of course, the Commission said, we have no doubt of that and yet the record in this case I submit, shows just exactly to the contrary. Dr. Foster said, “That wasn't the situation.” He said that price has hadn't even gone from plateau to plateau. He pointed out that from 1940 -- I think he used 1947 and 1949 as an average, that using that average enough to 1960, the price of gas, the highest price had gone up 22% during which period of time, the cost of drilling for new gas supply had gone up 52% in the same area. That is why when you get to price line and you realize that those prices were not based upon cost. They don't represent just and reasonable prices. They are prices which happen to have been certificated. And getting back for a moment to this matter of infirmity, if the infirmity there has to do with the Commission's approach in certificating these prices, I respectfully submit every certificated price in the United States is subject to infirmity. Not one has been based upon anything other than this is the price the parties agreed upon and it looks to us like it must be alright and it's in the public interest. Now, what did they do as my colleague pointed out? In the CATCO situation they said, “If this price is like any price that's previously been paid then it's alright. And this Court reversed them, why? They say, “You can't just ignore the issue of price in the public convenience.” You came -- just look at the maintenance of adequate service. Now, what are they doing now? They have turned the situation exactly backwards. Now, they disregard the maintenance of adequate service and looked only to price. I think my colleague said that he believes that they should have taken a middle ground. I think, maybe in the same principle but a little different expression. They should have followed what this Court said. They should have evaluated all of the factors of public convenience and those are the factors. In other words, what is the price proposed? Is this required? Now in that light, I would like to call to the Court's mind its own Hunt conversation. That case involved temporary certification and we don't here have that same problem. But significantly, in considering the certificating power and conditioning power of the Commission under Section 7, the Court referred to the 1942 amendment of Section 7 of the Natural Gas Act. The Court there pointed out that the very purpose of this 1942 Amendment was to permit the Commission to -- shall I use the words of the Court in CATCO, carefully scrutinize and evaluate the financial set up, the adequacy of gas reserves, the feasibility and adequacy of the proposed service, and the characteristic -- the financial characteristic -- no, the characteristic of the rate structure of the Act. They said and I think also they took these words from the -- from Congress that these were vital matters to certification, vital matters that ought to be considered by the Commission at the time of certification. I respectfully submit that looking only to pass certificated prices, not a single one of those vital matters is even touched upon.
Speaker: (Inaudible)
Herbert W. Varner: Your Honor, if that had happened, I would refer you to the record and Dr. Foster testified and he also has a schedule and that schedule is a -- is shown at page 297 of the record. In looking at all permanently certificated sales on the new contracts which would be the seventh grouping. You see a full range of all of the prices for 1957 and 1958 contracts. The lowest price, absolute lowest price were 14 cents. Now, I --
Speaker: (Inaudible)
Herbert W. Varner: 14 cents. I want to mention at this point, all of these prices are exclusive of tax reimbursement.
Speaker: Whether you had this in the (Inaudible)
Herbert W. Varner: Alright sir, as the overall figure, the median price -- well, let me go to this. Alright, the median price was in 1957, 20.3 and 19 cents. Now that would be equated to 18.5 cents. The highest 25% was 21.3 and 22 cents and though, if you wanted to equate them and now you've got me because I don't know how you're going to determine what the proper tax reimbursement ought to be although as I pointed out. Dr. Foster on the preceding schedule which is found on the -- page 296 of the record does show that the average of the tax reimbursement would be 2.1 cents. Therefore, if you look at those prices, it would be 23.4 and 24.1 considering tax reimbursement in there. Now, if you looked at the median price and I must --
Speaker: (Inaudible) far off from the (Inaudible)
Herbert W. Varner: No, sir. But it's considerably off from the 18.5 cents and I mentioned in my brief that while --
Speaker: (Inaudible)
Herbert W. Varner: Yes, Your Honor. It certainly does, but when?
Speaker: (Inaudible)
Herbert W. Varner: Sir?
Speaker: I thought when you file within (Inaudible) months, you just (Inaudible) --
Herbert W. Varner: Yes, Your Honor. But think of the predicament in which the producer faces or finds himself in this instance. In 1959, he had what he thought was a permanent certificate in one of Superior's cases, at 23.8 cents, in another case, at 21.4. The difference is, one is an offshore sale, one is an onshore sale. Offshore, the tax reimbursement just doesn't exist and that's why the price is low. We commence deliveries under that permanent certificate, we thought. It was we knew, subject to judicial review. We also knew that Section 19 (c) of the Act provides that not withstanding review either at the hands of the Commission or of the courts, the orders of the Commission shall be effective. Now I must confess, I've never been able to understand how general counsel can say under those circumstances we started with any risk. Now, he did say that of course we were legally entitled to start and so we were. As a matter of fact, we were compelled to start. The certificating orders required that they'd be accepted or rejected within 30 days. Now bear in mind, this is after a contested hearing in both cases. The Commission has determined that the public interest now require this side. They have said, “You must accept it or reject it in 30 days.” Now, we had a contract and I would refer you to the record at page 164 and the contract provides in general terms, this happens to be the united contract, that it recognizes neither party can commence service until we've been certificated. But then it says, notwithstanding all the provisions for sale and delivery neither sale in a bar shall be obligated to accept any certificate of public convenience and necessity authorizing the sale of purchase of gas, Your Honor, in any field covered hereby which certificate contains conditions which are not acceptable to the party to whom such if it is issued. We had a totally unconditioned except the way they accept it or reject it (Inaudible) -- the certificate. We had to accept or reject and under the contract, we couldn't very well reject because it was satisfied. And under the order, we had to do something before the time for judicial review; petition for judicial review would even expire. Now over and above these contract situations, I think the Court is well aware that in the oil and gas industry you cannot for too long fail to sell gas if you've got -- if you have gas. In other words, as in oil and gas, let's say you have an obligation to market. That obligation has to be carried out. Now you in many cases have some relief on you at least where there is no available market. But I've never seen the issue tried where I've been very hesitant of the outcome from the oil company's point of view, if you have the market and say, “No, I just want to take it”. Now, it's been argued by counsel on the other side that by commencing this service, we took the risk. I don't think we took any risk. We took action we were legally entitled to take as the Commission's general counsel recognizes. We took actions which the respondents -- I mean, excuse me, the petitioners could have stopped and they so stays and they didn't do it. But over it, over and above that, if you assume that we have some risk, we surely didn't take the risk of confiscation. And confiscation is exactly what we've been vested with. Now, the evidence here was all rejected I concede but not the same token by that very rejection that evidence must be taken as proof what it purports to show. It has not been cross-examined, I concede. But nevertheless, if the evidence I tend now is to be rejected, then it must be because the parties concede that it doesn't make any difference how good it is, how weighed it is, how well prepared it is, it's still irrelevant. And that is a matter of fact is exactly what the Commission held. Now, I believe counsel for UGI in his “narrow ground” for reversing the court below said that this evidence weren't prepared exactly in the Commission format. I respectfully call the Court's attention to the decision on the court below saying that it was in fact and that evidence showed that the unit cost of these respondents exceeded their contract prices. And yet, the Commission is reducing those contract prices. Now, mind you, I'm well aware of the fact that if I contract for less of my cost and I might assure you that all of these contracts were made, negotiated and bargained for without any knowledge of cost. We just didn't know. As a matter of fact, we didn't care, and why, because we had to take what we could get at the market at the hands of the pipeline. We couldn't get any more than that. And we took these prices as we had taken much lower prices earlier because again, that's all we could get. It doesn't make any difference what the in-line price is, what the guideline price is, what any price is. The producer of gas will never in this world get more than the pipeline fields that the market requires and that's the reason going back to Hunt. Your first item mentioned there was, adequacy of gas reserves. No pipeline is going to buy my gas at 25 cents. If they can buy my neighbor's gas at 23 cents, 22 cents, 21 cents or any lesser figure than I'm willing to sell it for. Your Honors, I see I've had my time. Thank you.
Earl Warren: Mr. Generelly.
Richard F. Generelly: Mr. Chief Justice, may it please the Court. I would like at this moment right at the outset to answer a question near and dear to my heart which I believe Mr. Justice Clark asked of Mr. Varner some time back. That was whether the producer or any of these producers here had filed for their 23.55 or for some higher price following certification. And wouldn't we be able to protect ourselves on that basis in the unique circumstance of this case Your Honor. We could not protect ourselves. Let us assume that the Commission had done the right thing to begin with and we have been certificated we'll say at 20 cents. We could then have filed up to 23.55 cents and have been collecting that for the past, however, many years it's been subject to refund. Now, petitioners take the position that because we did not have a permanent certificate, we are entitled only to an in-line price and we're not entitled to a just and reasonable rate. And certainly, most of all, we're not entitled to any determination of the justness and reasonableness of the price we've been collecting for the last eight or nine years. Now, the practical effect of requiring refunds as the Commission would where the measure is the in-line price rather than the just and reasonable rate would be almost absurd. It would be almost too horrible to think about from some of these producers point of view. We would have to refund immediately, moneys collected back to January 1, 1962 in the case of my client Callery of 1959 I'm sorry, refunded. And then we're told to file for 23.55 and began to collect all over again subject to refund. Suppose Your Honors that down the line at the conclusion of the Southern Louisiana area rate proceeding, it is determined that the price is a penny or a half cent higher than 18.5 cents. How is the Commission at that point ever or going to make Callery whole or how can Callery be ever made whole?
Speaker: (Inaudible)
Richard F. Generelly: We've been collecting it all along.
Speaker: I thought you just collect from 18.5?
Richard F. Generelly: No, we -- I'm sorry, Your Honor, we've been operating under a stay granted initially by the Commission and then granted by the Fifth Circuit. So none of these producers at this juncture has reduced its price or has filed for any increase. I take that fact, one of the producers has. We had a stay of the moratorium condition also.
Speaker: And they were being collected but -- what price were being collected?
Richard F. Generelly: My client is still collecting 23.55 but one of the other respondents here has been collecting since, I believe it is December of 1962, a price of 25.55 cents.
Speaker: Well, he have to do --
Richard F. Generelly: And if --
Speaker: He'd have to refund the .55 if it came out the way you said that point.
Richard F. Generelly: That's right or whatever the difference between 25.55 and whatever is determined to be the just and reasonable rate, not 20 --
Speaker: Of course, you can litigate all of that, couldn't you?
Richard F. Generelly: Well, we've been litigating a good bid of it Your Honor.
Speaker: I mean the final order.
Richard F. Generelly: Indeed we could. Now I've -- by attempting to answer your question which was put to Mr. Varner, I've gotten completely off the track of my argument and I would like if I might to return because I'm going to get back to this, I assure you. This is the near and dear things to the heart of my client. But I would like to address myself very briefly to the moratorium issue. In Hunt last term, in your opinion Justice Clark, you held that it was at the point, a permanent certification or unconditional temporary certification that Section 4 came into play on the scheme of the Act. It was at that point that the producer might go forward and avail himself of the rights reserved to natural gas companies under the Act to seek contractually authorized increases. Now to be sure, the question of the Commission's authority to condition a grant of permanent certification upon such a condition to impose such a moratorium was not touched, was not before the Court. We believe the court below was perfectly correct in holding that the moratorium imposed in this case as a condition of permanent authorization aggravated perhaps by the facts that we've given our right to reject it. We never have that on this thing. But if that exceeded the Commission statutory authority, all we have is tantamount to write in Section 4 out of the Act. Now, his reasoning and most persuasive to me and about the only thing that I can come up with is the rather extreme example I realized. But if the Commission has the authority to impose a moratorium for whatever duration, as a condition of permanent certification, what are we doing here? The Commission might as well declare a permanent moratorium, the time of permanent certification on a finding made under Section 7 of the Natural Gas Act that the present and future public convenience necessity requires that this particular gas reserve are all gas reserves to be sold at the same price and one price only for the 20-year period. And then to provide under Section 5 in an area rate proceeding we will give relief to the entire producing industry on a group basis rather than any individual. I don't think that Congress ever intended that a -- an agency should have such unfettered power. They might as well write 19 out of the Act you know on the theory that their hard work, general counsel staff has got to have a little respite of a couple of years with no lawsuits. If they're going to write Section 4 out, why not 19, why not any other section? Now that may sound fictitious but a little absurd but as a practical matter at some point, you become a natural gas company and entitled to all the rights. You start with all the obligations and duties but at some point the right is attached. Now, the extent of the Commission's power to condition permanent certification, in this case, we not only do we think it's another step for the scheme of the Act but there is no practical reason for it and as a matter of fact in my view and the view of my client, there's a very good reason. Why? We've got to preserve this right of the producer to at least seek, collect subject to refund his contractually authorized price until it is determined what the just and reasonable rate is. Now, the real problem is that I come right down to it. The producer apparently, is never going to be able to justify his individual price because we're now going in the area of pricing and at the risk of giving a sneak preview of something that is not before the Court, I appreciate that but it's important to demonstrate why at least we must preserve some status quo here. In my view, there's a very serious question as to the validity of the area approach as it is now been applied in the Permian Basin decision, Opinion 468. That will be the prototype for the Southern Louisiana proceeding certainly. They both use the same test here, 1960. Now, in a nutshell, what the Commission has done is to start with an acceptance of the thesis of directionality. This means in short that the producing industry today as a result of advancements in technology and experience gained over these many years can direct its search for -- you have oil or gas. And bear in mind, this doesn't mean it's going to find it but if it find something, it's more likely to be oil and more likely to be gas. People know where to look today. Now, this isn't restricted entirely to the majors. Some of us small producers can do it too. The records are simply there. Alright now, in order to provide the incentive to the producer to go out and find gas, we have a two-price system cost based, the base is being the cost of finding new non-associative so-called gas-well gas. Now that should be a premium fuel, if you will. The producing industry should be encouraged to go out and find it. Therefore, we will cut your old price and raise this new price for which you find in the future. The only problem for the small producer is that what is he -- the where -- whether they find this new thing is dependent on his past revenues and income. But beside that in terms of doubtful validity, in the Permian case, unfortunately, the Commission admittedly made no effort to determine whether the industry will recover, the industry determined cost at the price fixed. They don't know what the impact of this thing is going to be. By their own admission at least half of the producers will not earn the rate of return which the Commission is determined to be just and reasonable for the industry as a whole. This is a problem you run into in any -- anytime you go into averages. They fix the price of new gas-well gas based on the cost associated with 20% for the production in the whole Permian Basin. They ignore the rest. Its too fragmentary, can't get a hold of it. Now, they have a savings clause, you will recall that in the second Philip's case, there was an argument -- in the course of the argument. The Commission indicated, Mr. Solomon indicated that in all probability, the Commission would have to make some provision for the individual who just couldn't live under this savings clause. The savings clause has emerged. It is at least from my standpoint and I know many others, bankruptcy standard. The only way that you can get on variation apparently will be to show that you're not recovering out of pocket operating expenses. Forget any return, forget any profit in effect you're bankrupted. At which case, the Commission says, "I'll be -- maybe entitled some relief from refunds or permitted to abandon yourself because if you're not tough shape, you probably don't have much gas to sell anyhow". Well if the small producer who finds himself in that position is indeed socially or economically undesirable, so be it. However, the important thing for the Court I think to keep in mind is when we look at the question of the refund and the standard utilized by the court below, that is of the just and reasonable rate that even the Commission under an area approach where we fix it on averages and don't look at the individual does recognize it in the matter of refund, it runs perhaps smacked dead into the constitutional issue of confiscation unless it does look at the individual. So it has a savings clause. I assure you gentlemen, the savings clause will be tested by somebody if he hasn't, he might pay his lawyer. But we do have several serious questions. Now in the interim -- oh, I forgot to mention the most important thing. I'm talking about moratorium. The Commission has now enclosed another moratorium. Having now determined the just and reasonable area rate, it says, there shall be no rate increases above the ceiling prices fixed for a period of about two and a half years. This sole statutory basis -- there's no statutory basis for this. The sole basis is that otherwise we'd have to start another area case. Now bearing in mind that the whole determination in that case and in the Southern Louisiana case which is our case will be on the basis of 1960 data. That opinion will not come to Your Honors for another two years probably and then we've got until 1968 before we can even begin to file for and collect subject to refund. How in the world is the Commission ever going to come out with a decision that isn't so stale, and ancient and hoary by the time we get it but its not indicative of the current need of the industry. Now our position on this in-line question is that the one place where the Commission does have an opportunity to respond and react is when the new proposal comes before it. At that time, it can evaluate if the price appears to be out of line. It can give the producer an opportunity to show. Perhaps if this line has moved and we don't have to wait for an area proceeding. But as of today, there are some types of evidence the Commission could prescribe as being relevant to show them. We don't attack CATCO. We don't attack in-line. We simply say that we -- in this case, without knowing what to show, try to show too much perhaps but if it's more relevant to a rate case, and Mr. Varner is correct, we can't put in a rate case. They won't look at this individually just in groups and numbers. Where are we going to put them? Where are we going to have our day? Is it when we get to the savings clause? Or just two points, if one of them is in that connection. Within the last ten days, the staff in the Southern Louisiana proceeding which supposedly will be determined of a large just and reasonable rate for the future as applying the Permian Basin costing principles come up with the finding that Callery's cost, production cost, exploration and development cost with the 12% rate of return, no taxes or anything in 1960 was 21.96 cents. The in-line price they've prescribed is 18.5 cents. We're collecting 23.55. They would have as immediately refund the difference between 23.55 and 18.5 and let's assume that price turns out to be 21 cents. How can they ever get the difference between 18.5 and the 21? We can't. The Commission is the first to tell you and they're quite correct. They have no reparations power, no power to go back and to hope unless we are permitted to retain this subject to refund. As a matter of fact, more refund than the producer of a consumer we'd get otherwise, because of the -- he's going to get five or six months more refund. The suspension period they speak of, unless we do where -- we're in an impossible situation out of -- to relate this refund problem and the moratorium problem to Callery. My client, Callery is a small independent. Not too small. In 1963, in the Commission's published statistics of sales by independent producers, there were shown 260 producers selling over two billion cubic feet of gas a year in interstate commerce. Callery's at number 140 out of 260. That was in 1960. Callery is dependent for all of its income which goes into exploring or in finding gas on the investment from individuals, more than 300 of them who come in and put their money and they're carefully screened because they can lose it all. They can afford to lose it perhaps. They come in, they participate. Callery has to provide the expertise. The well production is found, they all own a percentage. Now these investors partly because of the depressing state of the domestic oil at the present time and also because of the very existence of Federal Power Commission regulation and the difficulties we have with it, such things as a refund without warning. These investors have become less and less enchanted with the prospect of putting their money into this and they want to go elsewhere. As a result, Callery in the last two years, their E&D, exploration and development, their looking program has gone way down and will continue to go down probably until some stability comes here or until at least there's a recognition that as a public utility if you will or a natural gas company under the Act much as a pipeline, we are entitled to a just and reasonable rate. That doesn't have to be determined at the time. We go in to business, we realize that. But at some point, they've got to look at us individually, otherwise like Justice Clark predicted, maybe the consumer will be the biggest use of this wild goose chase but a small producer is going to be the dead duck. Just two other matters Your Honors, if I may, first, Callery also raised the question of justness and reasonableness and the failure to make such a determination before ordering refunds. It raised that before the Commission and its application for rehearing and it was argued in the court below. On the question of refunds and the Court's legitimate concern and that of the Commission that you can't deter these things rather, that is at best a poor remedy. Certainly, just and reasonable rates are a better remedy. I would point out Your Honor that there was evidence in the record in this case, indicating and which should have indicated that there was serious question as to just what the amount of any increase that has occurred over these years was and whether it has in fact been passed on to the consumer. Now, just as past week, well, not quite, October 4th, the Commission has suddenly waken up to the fact that it was -- should've been aware of some time that Texas Eastern Transmission Corporation is asserting the right to retain $8 million of refund from producers. Texas Eastern says, “We never passed on the increase from the producers.” Now, some of these distributing companies for instance the United Gas Improvement Company didn't increase its rates in the period of 1950 to 1961. During this period of jumping, leaping, bolting prices, it increased its rates once. 1.4 - 2% to recover an increase on the gross receipts tax in Pennsylvania. It has since filed an increase based on the fact that they set up a depreciation accounting situation. Now, they undoubtedly will refund through anything that they pass -- passed on or that they have collected from the consumer when it comes back if there is anything. They will do it and the Commission seeking to -- see that they do it. I only mention this to establish the fact that there is some question as to what the impact on the consumer has been and before the producer -- after all, the Natural Gas Act was for the consumer is not to protect or for the benefit of distributing companies. Before we are made to refund, should we not have to determine whether our price is just and reasonable. We are Natural Gas Company just as applied by Mr. Justice Brennan stated in summary. I don't believe I have anything else Your Honors. Thank you sir.
Tom C. Clark: (Inaudible) where you raised the issue on refunds, full admission?
Richard F. Generelly: Mr. Justice Clark, if we have both known that this was coming up, you would have seen however many applications for rehearing as you would want to see. Now, I have a copy of mine here. We did not print them in the record because this record is rather expensive. We had preserved, we looked upon our application for rehearing as having -- I'm sorry Your Honor. Oh, we had a stipu -- well, yes, the record is put together through a stipulation primarily and designation by the parties but I think it should be stipulated perhaps or would be stipulated that we raised it before the Commission. And I raise it in my reply brief in the Fifth Circuit.
Tom C. Clark: Is that a copy of your petition for rehearing?
Richard F. Generelly: This is my petition for rehearing in the --
Tom C. Clark: Before the Commission?
Richard F. Generelly: Before the Commission, yes, sir. I'd be happy to lodge it with the clark.
Tom C. Clark: Maybe you could lodge it to the clerk.
Richard F. Generelly: Yes, a clean copy.
Tom C. Clark: Is that so, be inclined.
Richard F. Generelly: It -- well, its part (Inaudible) -- but it isn't printed in the joint appendix, that's the problem.
Tom C. Clark: I understand. That's why I thought perhaps, (Inaudible) as to the clerk.
Richard F. Generelly: I will sir.
William J. Brennan, Jr.: And do I -- do you understand that not only the printed records here, not the rest of the record?
Richard F. Generelly: Oh, no, if -- the rest of the record with pleadings, remembering --
William J. Brennan, Jr.: Those have here?
Richard F. Generelly: Oh, it isn't here, no. This is what was before the Fifth Circuit. There's much, much more but not -- we put it practically all of the evidence on summary, fashioned in some other. We could get it together. I'm sure we can show the -- incidentally, --
William J. Brennan, Jr.: No.
Richard F. Generelly: -- certification of the record is about that thick.
William J. Brennan, Jr.: No. Don't misunderstand me. I simply (Voice Overlap) --
Tom C. Clark: Oh, I just -- and I -- I admit to find that counsel, I think Mr. Edward said that they've raised it and I was going to look it at night to see where it was and I thought maybe you might save me the trouble with these records?
Richard F. Generelly: Well, I will capitalize this with the clerk --
Tom C. Clark: Thank you.
Richard F. Generelly: -- Your Honor, on my way out today. Thank you sir.
Earl Warren: Mr. Hicks.
Paul W. Hicks: Mr. Chief Justice, may it please the Court. We also raised the refund issue before the Commission. We raised the question of the proper level for the -- determining the amount of refunds and we would be very pleased to supply the Court with copies of that petition if the Court desires. They're not here. They're in Dallas, Texas but I would be glad to supply them if the Court would like them of course.
Speaker: (Inaudible)
Paul W. Hicks: Alright, sir. The proper measure of refunds is a very important question in this case although petitioners did not really meet this issue. The Commission merely points out that the producers assume the risk by commencing deliveries of gas before the certificates became final that is before while they were still subject to review. The New York Commission contends that restitution must be made. Now assuming this, it still doesn't offer any aid as to the proper measure of making refunds and regardless of how the Court disposes of the other issues in this case, the questions with respect to the refunds that the Commission has ordered us to make covering the past seven years now should be determined on the facts of this case. The question is can the Commission require producers to refund a portion of a rate that is below a just and reasonable level. We think not as this Court said in United Gas Pipeline Company versus Memphis Light Gas and Water Division, 358 U.S. 103 at page 113. Business reality demands that natural gas companies should not be precluded by law from increasing the price of their product whenever -- that is the economically necessary means of keeping the intake and outgo of their revenues and proper balance. Now, we submit at this same principle applies after the money has been collected and that none of it need be refunded if it is necessary to balance the outgo and we're not here questioning the authority of the Commission to order refunds but rather the measure by which the re -- the refunds are to be determined and if so -- to be determined and whether they are -- whether any refunds are due and if so, the proper amount. It must be remembered that at the time the Commission issued its order requiring refunds that the producers had been delivering gas for five years since January 1959 and since that time, two additional years have passed so we are talking about the refund over a seven year period between the contract wise of 23.55 cents and the 20 cents which includes tax. It is true that the producers commence deliveries before the certificates became final. But it's also true that no producer and I think, I'd be safe saying no other party thought that, anyone would ever be required to refund prices or money collected below a just and reasonable rate. We just felt that we can rely upon the statute and the Constitution to retain a just and reasonable rate. The certificates were overturned as has been said and on remand, the Commission determined the rate including tax to be 20 cents per Mcf. that's the in-line rate. And as a condition to the reissuance of these certificates, they required the producers to refund all of the money collected above the 20 cent level since first deliveries, January 1959 to date even though that 20 cent in-line price had not been shown to be just and reasonable. Now in doing this, the Commission excluded evidence that was offered to demonstrate that the contract rates were just and reasonable and that the in-line rate was confiscatory. The lower court ruled that refunds could only be made to the extent that they exceeded a just and reasonable level. The full import of this lower court's ruling is simply to require that the rates for the period prior to the in-line determination be just and reasonable and the rates for the period after the in-line determination be just and reasonable. And after all, that is the ultimate goal of the Act is to have just and reasonable rates. We support the lower court's ruling and urge Your Honor to affirm it for four reasons. First and perhaps the most important one, it's fair. It's fair to the consumer, it's fair to the producer. Commissioner O'Connor dissented from the Commission decision on this refund question. He said that equitable considerations compel the Commission to allow the producers to file increases retroactively if the rate was going to be reduced retroactively. He also pointed out that the Commission staff as well as the United Gas Improvement Company seemed to sense that if turning the clock back, it saw us where the consumer (Inaudible), it is equally good gravy for the producer (Inaudible). Now, the lower court found that the only way of balancing the consumer and the producer needs was by requiring a just and reasonable determination before requiring refunds. Now it's stated that could be in a proper proceeding not necessarily Section 7 but some proceeding before requiring refunds. Now each of the petitioners in arguing in support of the evidentiary issue yesterday, stress the fact that the producers have the right upon -- putting into an effect the in-line price, the 20 cent price including tax to immediately file an increase in rate back up to the initial contract rate level, 23.55 and to collect that rate subject to refund pending a just and reasonable determination. Now, had the Commission fix this in-line rate of 20 cents in the original certificates in 1958 and 1959 and allowed the producers to at that time increase the rate from the 20 cents up to the 23.55 and collect it subject to refund, the result would be no different than what the lower court ruling requires. The second reason for affirming the lower court on this issue is that by using the just and reasonable standard to determine refunds, the purpose of the Act will be fulfilled which as this Court stated in CATCO is to afford consumers a complete, permanent and effective bond of protection from excessive rates and charges. Now, the in-line price will not afford the consumer this same protection because as Mr. Solomon stated yesterday, sometimes the in-line price will be higher than the just and reasonable price. Where that's the case, the consumer will be paying the higher price until a just and reasonable determination and at that time, you'll have no means of recouping the overcharges. Now petitioners talk about overcharges, excessive rates and windfall and runaway prices but they don't explain how a just and reasonable rate can be excessive nor can they because Congress declared that any rate that is not just and reasonable is unlawful. Now clearly, Congress didn't intend for the Commission to force the producers to sell gas at prices below just and reasonable levels for a seven or eight-year period. The third reason for affirming the lower court is that it provides for the only reasonable measure of refunds. Section 7 (e) only gives the Commission authority to attach such reasonable conditions as the public interest and necessity may require and certainly, a condition calling for refunds below a just and reasonable level could not be termed reasonable.
William J. Brennan, Jr.: Incidentally, how long -- you've been getting the contract prices, 59 is that it?
Paul W. Hicks: Yes, sir.
William J. Brennan, Jr.: In other words, there has been no compliance with the 18.5 rate at any time?
Paul W. Hicks: We -- the lower court granted a stay on compliance.
William J. Brennan, Jr.: I see.
Paul W. Hicks: And that difference is being collected subject to refund under orders of the Court.
William J. Brennan, Jr.: Is this true or wrong of the --
Paul W. Hicks: No, just from the date of the Commission's order. I believe it's July 17, 1963 from that day forward or with effective date of that order.
William J. Brennan, Jr.: And you've been collecting -- you had the stay so you're still collecting 23.55?
Paul W. Hicks: Yes, sir. Up until that date, we collected it without any --
William J. Brennan, Jr.: Yes.
Paul W. Hicks: -- refund obligation.
William J. Brennan, Jr.: Yes.
Paul W. Hicks: Since that date, we've collected it subject to refund but we've (Inaudible) --
William J. Brennan, Jr.: Subject to refund over just and reasonable?
Paul W. Hicks: No, just subject to refund. There's no pending outcome of this decision.
William J. Brennan, Jr.: Yes. But isn't your -- your argument is premised on an obligation to refund under the Commission order (Voice Overlap) --
Paul W. Hicks: Well, yes. That's what the Court --
William J. Brennan, Jr.: -- denied, isn't it?
Paul W. Hicks: Sir?
William J. Brennan, Jr.: And the Commission order ob -- obliges you to make the refund how far back?
Paul W. Hicks: To 1959, date of first deliveries.
William J. Brennan, Jr.: Well then what -- and then after 1963, you have a stay against the Commission's order?
Paul W. Hicks: Well, the Commission did several things in 1963, wanted to fix the price at 20 cents including tax?
William J. Brennan, Jr.: Yes.
Paul W. Hicks: It ordered us to reduce it. We've got to stay on that provision. Another condition was to refund everything we'd collected above that rate since January 1959. We risk -- got to stay on that provision. And the third thing was the moratorium that we couldn't raise the price above 23.55.
William J. Brennan, Jr.: But you had in 1963 complied with the Board order and you'd have no refund problem now, is it?
Paul W. Hicks: Yes, sir. We'd have refunds --
William J. Brennan, Jr.: Earlier.
Paul W. Hicks: Earlier.
William J. Brennan, Jr.: But not since ‘63.
Paul W. Hicks: But --
Byron R. White: That's the only thing that's at issue here is a refund between 1959 and 1963.
Paul W. Hicks: Well, I believe that same -- the refund would also be an issue since that date measured for --
William J. Brennan, Jr.: Your point is that whatever the period from 1959 to 1963 or 1963 to date, the measure of any obligation ought to be faced in just and reasonable rates and not on this in-line price.
Paul W. Hicks: Yes, sir.
Tom C. Clark: All have been (Inaudible) charged is (Inaudible)
Paul W. Hicks: But I believe there maybe a little slight difference in the contract prices of some and one I believe maybe 23.8 and maybe one less than 23.55
Tom C. Clark: Primarily above that, I understand.
Paul W. Hicks: Yes, sir.
William J. Brennan, Jr.: May I ask? I suppose you've got the stay or may I put it this way. If you had got the stay or had not got the stay but had complied and reduced to 20 something and then the just and reasonable price were something in excess of 20.5 whatever that figure is, you'd never be able to get that, is that it?
Paul W. Hicks: That's correct.
William J. Brennan, Jr.: And is that the reason that you insisted on -- or rather why you've got to stay?
Paul W. Hicks: I don't mean we could have gotten part without the other. In other words, if we put the price into effect, we'd had to -- refunded everything back to --
William J. Brennan, Jr.: But could you have put the price to that effect and then under the Commission's order have immediately gone up to 23.55 over again subject to refund?
Paul W. Hicks: If we would have accepted the entire order --
William J. Brennan, Jr.: Yes.
Paul W. Hicks: You see, we would have to refund --
William J. Brennan, Jr.: Oh!
Paul W. Hicks: -- back --
William J. Brennan, Jr.: Oh, I see but --
Paul W. Hicks: -- and would have --
William J. Brennan, Jr.: You couldn't take it in pieces. You haven't take the whole thing or not.
Paul W. Hicks: I believe that's correct.
William J. Brennan, Jr.: I see.
Paul W. Hicks: Now I don't -- we did not. Let me make this clear. We did not petition the Commission to take it in pieces but it was our understanding or our feeling that if we could not take it, we either had to take it all or nothing.
Tom C. Clark: Why?
Paul W. Hicks: We tried it in another case and we were unsuccessful.
Potter Stewart: You mean, to get the Commission to take it in pieces?
Paul W. Hicks: Yes, sir.
Tom C. Clark: What (Inaudible) -- I thought they gave it.
Speaker: Yes.
Paul W. Hicks: Sir?
Hugo L. Black: How did you try it? How did we try that?
Paul W. Hicks: Well, we tried to increase the rate under -- after the Commission lowered, fixed an in-line price in our certificate proceeding and they reduced the price and we then attempted to increase that rate while -- and at the same time appeal it.
Hugo L. Black: You notified them, you'd increase it, is that it?
Paul W. Hicks: We've -- we -- yes sir, they rejected the filing. They excluded evidence in this case clearly shows that the condition grade is below a just and reasonable level. And also, it wouldn't be reasonable in this situation to require refunds on an in-line basis when there are rate cases outstanding or pending for some of these same sales. Prior to the Commission's order, July 1963, fixing the in-line price to the respondents, Hill Trustee and Placid file for rate increases up to 25.55 cents per Mcf. The Commission set this for immediate hearing and after hearing our evidence on a motion of staff and some intervenors, they dismissed it on the ground that we had failed to sustain our burden of proof. The Court of Appeals for the Fifth Circuit reversed the Commission on the ground that they failed to give us a fair hearing. And that -- that's Hill versus Federal Power Commission, 335 F.2d 355. Now, we have not yet been afforded that hearing. So, there are two cases that are pending, two rate cases. Then subsequent to the Commission's in-line determination and pursuant to the stay, excuse me, respondent since filed for a rate increase to 24.55 cents here and once held in which the examiner found that this rate was just and reasonable, the 24.55. The Commission disagreed with the examiner on some of its finding but did not make any findings of its own but instead deferred this case until the one we have here today has been decided. So there's three -- there are three rate cases pending that are involved here. Finally, we'd urge the court to affirm the lower court's ruling on the just and reasonable measure for determining refunds because this meets the constitutional and statutory guarantees. One of the basic elements of due process is the right to introduce evidence on the issue on whatever -- on the mannered issue. To date, we have been denied the right to introduce any evidence on the question of refunds or on the confiscation issue. Now, we're not seeking a windfall, we're not seeking more than we're entitled to do. We're seeking the right only for a hearing to show or to demonstrate what are just and reasonable rates are. We have tried in every way we know to obtain a hearing but to date we've been unable to have one.That is one in which the Commission would receive and consider our evidence. Now yesterday, the Commission argued that the producers support the just and reasonable measure because we think that it's higher than an in-line price would be in South Louisiana and they related -- he related that some way to Permian Basin. The New York Commission speculated that the just and reasonable rate in South Louisiana might be lower than the in-line rate. And the United Gas Improvement Company argued that one of the reasons for excluding the evidence in this case was the fact that the methods of allocation did not comply with all the Commission opinions existing at that time. It's a little bit difficult to answer this type of arguments but I do want to refer to the document Mr. Generelly referred to a few minutes ago which I think answer some of these questions. And this is an exhibit that the staff offered in the South Louisiana area rate proceeding. It is purported to be -- to apply the methods used by the Commission in the Permian Basin decision and this covers 81 companies, all 81 companies in the South Louisiana area rate proceeding whose evidence is being used in the composite for determining the area of cost. Now, one of the things that stand out here for -- as far as this case goes is that Placid -- all companies.
Earl Warren: We'll recess now. Continue your argument.
Paul W. Hicks: Thank you Mr. -- I was describing this document that the Federal Power Commission staff had prepared for introduction in the South Louisiana area proceeding. I just wanted to point out two or three things that was in line with the argument yesterday. One, as to the reasonableness of the cost that might be shown in our excluded evidence and what might be found in South Louisiana, Placid Oil Company's cost, for example, which does not include three items as I understand it, severance tax, regulatory expense and gathering the cost. But the cost that are involved here, Placid's is 24.3 cents per Mcf.
Hugo L. Black: For what year?
Paul W. Hicks: From 1960 and --
Hugo L. Black: To 1959, does it not?
Paul W. Hicks: Just one year --
Hugo L. Black: Excluded into -- have -- year by year?
Paul W. Hicks: No, just one year is all they have. Test year 1960.
Hugo L. Black: I presume that would be the duty of the Commission however to make it on a year by year basis, isn't it?
Paul W. Hicks: Well, they are literally using only one test year in the South Louisiana area of rate proceedings as I understand it. At the same time, Philips Petroleum Company's cost is shown to be 23.83 cents per Mcf. just about a half percent under Placid's. In Philips you will recall is in a neighborhood of 11 or 12 cents back in the Philips' opinion that I believe came before Your Honors in -- under the name Wisconsin versus FPC, 373 U.S. 294. Another thing I'd like to say about this, it indicates that the costs of the respondents in this case are not too different from what the evidence shows when the difference in methods are considered. And another thing, I believe someone, I've forgotten which, counsel mentioned it yesterday but it had some -- it's indicated what a mammoth task it would be to conduct 16 or 17 separate cost of service rate cases for the respondents. Well, in this exhibit, 81 separate cost of service are set out and this is in -- under the methods used by the Commission in Permian and I understand that the staff was directed to supply this data by the presiding examiner three or four weeks ago. So it's not such a time consuming job to prepare this data once all the basic information is at hand.
Hugo L. Black: So what does the figure 81 relate?
Paul W. Hicks: That's 81 separate producers in South Louisiana area rate proceeding. The Commission circulated questionnaires to -- for the different producers to complete showing their cost, their revenues, their volumes of production, and so on and they received 81 which they are using. Now there are a lot more producers in the South Louisiana but these are the ones whose date they're using.
Hugo L. Black: Is it your idea -- I'm just asking you, (Inaudible) because I'm thinking of stupendous problems involved in -- is it your idea that -- you said, (Inaudible) the Commission fix a just and reasonable way for each separate company that has separate projects or that it should have just one rate?
Paul W. Hicks: Well, each?
Hugo L. Black: Or it can fix just one rate.
Paul W. Hicks: I don't think they can fix just one rate without confiscating the properties of many producers.
Hugo L. Black: Well --
Paul W. Hicks: There are different -- there are so many --
Hugo L. Black: There's quite a difference between the costs, I'm sure.
Paul W. Hicks: Yes sir. And different areas and different fields, the cost is difference between -- different between fields so I don't think --
Hugo L. Black: Different (Inaudible) fields are different (Inaudible) companies. Now, what's the Commission's duty in reference to trying to fix rates under the Gas Act in situations of this kind? Can they -- are they suppose to give that those who have projects that are costly, very expensive to let them get bigger rates than the others?
Paul W. Hicks: Mr. -- you must remember that there is a ceiling above which we cannot negotiate a contract. The purchaser has to be willing to pay a price no matter if our cost is $5 an Mcf., we can't negotiate a contract. So we have a ceiling, natural ceiling at market level. So that's the first ceiling we have and then after we negotiate a contract. I think the Commission must not bankrupt just to -- and take our property away by failing to consider our special circumstances or the facts of our case.
Hugo L. Black: There's something -- I was thinking about the difference between coal mines, I know something about that --
Paul W. Hicks: Yes, sir.
Hugo L. Black: -- because I've lived where they had coal mines where they're very difficult to produce at all, little strip mines and be very expensive and sometimes prohibited.
Paul W. Hicks: Well, that is --
Hugo L. Black: Well, they didn't have a -- they didn't attempt that to fix a rate by government or maximum but I'm wondering if you understand this field to mean that the maximum must be enough to give the most expensive company in the business.
Paul W. Hicks: Oh, no, sir.
Hugo L. Black: A proper way.
Paul W. Hicks: No, sir. We can't -- the most expensive company can't sell its gas for anything like the cost. For example, on this exhibit shows the highest cost to be $2.89 an Mcf. That company can't get $2.89 for its gas. It never will. Its contract would not be any higher than -- well, its 23.55 or somewhere at the most. So that's the maximum and then would --
Hugo L. Black: And then this -- in this area as I recall it, 18 to 23.5, is that --
Paul W. Hicks: Yes, sir.
Hugo L. Black: That's a pretty big variation.
Paul W. Hicks: Yes, sir. But then there's a lot of variation in time in which those contracts were negotiated also.
Hugo L. Black: Well, then that brings up the question that I had in mind about the other complications. How would the Commission going to be able to fix a reasonable rate here for seven successive years? I'm much impressed by your argument I say is the reason I'm asking you this question. How are they going to be able to do that without --
Paul W. Hicks: Well, Your Honor --
Hugo L. Black: -- having -- well, year by year, just and reasonable rates.
Paul W. Hicks: Well, that would be the most precise year by year. But if they can't fix our individual rates year by year or company by company, they certainly can't fix an area and still provide everyone with due process and with a just and reasonable rate. It has to --
Hugo L. Black: Well of course, I guess the Government would have to rely in the last instance when you begin to consider that an egregious -- tremendous variation on its -- the argument that -- well, you don't have to go into the interstate business but if you do, you've got to meet our rate.
Paul W. Hicks: Well, you see, if you'll just remember that this maximum ceiling that is placed on us by market value, the purchaser will not pay more than so much, 23 cents or 21 cents. And anyone who has caused above that, they -- you don't need to -- really just enough to see that their cost above that, then those rates would be -- should be considered acceptable because they're selling you might say at a salvage bag, that's all they can get. It wouldn't be --
Hugo L. Black: Of course, the idea in regulation is as I understand it basically of prices that the consumers were not always behold it free --
Paul W. Hicks: Could you mean --
Hugo L. Black: -- and that therefore the Government without regard to the fact if you could sell for some pretty high price wants to cut it below that.
Paul W. Hicks: Yes, sir. But if there's a -- if there is an adequate supply or something like an adequate supply, the price, if that price is fixed on that, you can't sell a gas at a higher price just because your cost are high. You've got to find the bar.
Hugo L. Black: You're talking now about regulation by competition.
Paul W. Hicks: No, sir. I'm talking about -- that's one. That's the first ceiling, yes, sir. That's the first ceiling, then after that, we're regulated by the Commission. The Commission as I understand it has no authority to raise our price above those contract rates unless it finds that the public interest requires it and I think that's a very strict finding there. It would had to find it -- I just can't conceive of any situation where the top price would be raised.
Hugo L. Black: But that I suppose depends to some extent on the principle you're arguing as to whether the man is compelled to sell against his will whether he's permitted to sell, does it not?
Paul W. Hicks: Well, we wouldn't -- I don't believe we'd be compelled to sell until after we started deliveries and we would have to have a contract which would have a ceiling in it before we could come to the Commission and ask for permission to sell. So, I don't -- I think some of those problems are not likely to occur.
Hugo L. Black: Well, I didn't want to interrupt you but I was interested in this argument you've been making (Inaudible) answer the question.
Paul W. Hicks: I would like to mention very briefly about the record. It's the practice in the Fifth Circuit I believe always in the Federal Power Commission cases to file briefs and designate the portions of the record to be printed so that the entire record does not have to be printed just portions that the parties designate and this is the record that was printed for the Fifth Circuit and these applications for rehearing before the Commission were not contested. That is the issues that --
Hugo L. Black: But they are -- is that here now or filed, are they not anyhow?
Paul W. Hicks: Well, I don't think the -- any more than this is in your files but these applications for rehearing. We will be glad to have them printed or we'll be glad to send them up to all the parties, well, if Your Honors desire.
Earl Warren: Well, we're getting into a lot of ancillary matters --
Paul W. Hicks: Yes, sir.
Earl Warren: -- so I think we'd better ask counsel on the other side when he stands up what he thinks about that and whether it's fair to go into that at this time. I really don't know myself but we'll see. I'll ask him to --
Paul W. Hicks: Well, you don't normally, I would add this, we don't -- it's really our stipulation of the record between the parties of what goes up to the Court of Appeals and I think that everything is in the record that was properly.
Earl Warren: Very well.
Paul W. Hicks: I do have few briefs.
Earl Warren: What is your observation to that?
Richard A. Solomon: No problem whatsoever Mr. Chief Justice as a --
William J. Brennan, Jr.: Well, Mr. Solomon, is there any question about the -- it's only that the -- its on the rate yesterday and both from the -- in your principle that if the matter wasn't raised in the Commission, it could not be determined in the Courts of Appeals?
Richard A. Solomon: The law is that it has to be raised twice. It has to be raised before the Commission on rehearing, that's 19 (a) of the Act and it has to be raised in the notice of appeal in the Circuit Court, that's 19 (b) of the Act.
William J. Brennan, Jr.: Well, now what was the importance of this?
Richard A. Solomon: It's a matter of reading these pleadings and we have not raised the issue. Mr. Coleman's client has raised the issue. It's a matter of how you interpret pleadings both on rehearing and in the notice of appeal. They are properly to be brought before this Court. What happens here is that a special statute that Congress passed about 10 years ago recognizing that these administrative records are -- would burdensome on the courts which permits the agency and we've taken advantage of it to -- instead of filing this complete record to file a certification of what is in the record and keep the physical record before the Commission and this is what we've done here. And then as Mr. Hicks said, you decide among yourselves what you'll print. But these materials, these pleadings and the notice of appeal itself are proper matters to be brought before this Court anytime anybody wants to and none of us on our side have any objection to any of these gentlemen filing their petitions for rehearing with the Commission or they're notices of appeal with this Court as to the issue of what they contain. This is a matter for your interpretation.
Earl Warren: Very well, no objection, you may do it.
Richard A. Solomon: I do have a couple of factual matters that I thought maybe I should bring to the Court's attention. There were some questions earlier in the argument about the evidentiary basis, to the extent to which the triggering moratorium got into the case. And I think I can make that fairly clear. During the course of the hearings in this proceeding, the staff of the Commission and I think one of the intervenors as well, argued that a special separate triggering condition should be included with respect to certain sales that are being made to Transco. I don't even remember who they're being made by. But this argument that a special triggering condition could be made on some of these sales but not others was rejected by the examiner and subsequently by the Commission. It found as a matter of fact that although this triggering might have occurred at an earlier stage, this was unfortunately water over the dam that you couldn't undo it with the condition and they refused this special condition. But they did go ahead in their decision and this is at page 578 of the record to explain why they were putting in the general limited moratorium that I've mentioned. Now the evidence, the basis for the 23.55 cents was not something that had been litigated at an earlier stage in this proceeding. The 23.5 moratorium price level as the Commission makes clear on page 578 was based upon official notice of the Commission at that time took of the various rate schedules involving the pipelines whose sales were involved here. This is something pursuant to both Act, an obvious equity which could have been challenged as a factual matter by any of these parties on rehearing. And as we point out in our brief, in a subsequent case, not this one, one of these parties or one of their affiliates did challenge this very same 23.55 level when it was applied in the subsequent case. And in that case, the Commission went on and explained as a matter of fact why he'd adopted it. But in this particular case, nobody challenged the 23.55 cent level as a triggering level. They all challenged our legal right under the Hunt case and under the legal doctrines to insert any moratorium and ODECO did say that there was no evidence in the record supporting this thing but nobody challenged the basis, the official notice basis of the Commission that 23.55 cents was in fact a level which was likely to cause triggering and that's why we say that the question of this level is not before this Court. Now, as to the refund matter, I think it was Justice Brennan or Justice Clark that was raising the question of whether this wasn't at least divisible as of the time of the Commission's decision. And as to that matter, I think Mr. Hicks inadvertently misstated what happened because he suggested that this matter was not divisible that they either have to accept everything or nothing. This isn't quite true. When the Commission issued its initial decision there are requests made for stay of everything by these various parties. But the Commission emulating my illustrious predecessor did split may be here and if you'll look at page 615 and 616 of the record, you'll see that the Commission at that time granted a stay itself as to past refunds which obviously couldn't be affected by what happened in the future. But rejected a stay for the future and the problems if there are any that have been caused since this Commission decision with respect to refunds are entirely because these people then went ahead and persuaded the Fifth Circuit to grant them a stay. So at least to that extent, Mr. Justice Brennan was quite right in saying that this matter was divisible. Actually, with respect to this refund matter, at least since 1960 and 61 when these cases were remanded by the various Courts of Appeals and in one case by this Court, all of these parties were well aware of the jeopardy they were in. And in January 1962, the Commission expressed order, said that they were going to be liable to refunds and express the standards that they're going to be liable to. So to the extent that there are equitable problems of the measure of refunds, what they should or should not be, I would think that if anything that exist only for this very early period while the case is on appeal to the court and as I've indicated in my brief --
Speaker: You mean 1959 to 1963 or from 1959 --
Richard A. Solomon: I would think probably from 1959 to 1961 --
Speaker: (Inaudible)
William J. Brennan, Jr.: 1961, that's when you had the first --
Richard A. Solomon: This is when the case was pending in the Court. But as we argue, we don't even think it's for that.
Byron R. White: Well, Mr. Solomon, if you win on the refund matter and the case is resolved as you suggest, there will be a refund obligation from 1959 up to date to take it back down the eight -- to the 20 cents?
Richard A. Solomon: Right. And it will definitely mean that these people will be worse off than they would have been if they had --
Byron R. White: Could be in-line price in 1963 or -- and then raised it.
Richard A. Solomon: That's right, yes. That people who --
Byron R. White: And why couldn't they have done -- what was the reason they -- could they have done that?I think -- gather from what you just said a minute ago that they could have.
Richard A. Solomon: They could have in 1960 -- certainly in 1963 when we issued --
Byron R. White: Yes.
Richard A. Solomon: -- this decision. Accepted this part of the decision at least not as for a stay of it put into effect the 20 cent rate and filed for their higher rate up to the 23.5 moratorium.
Byron R. White: And then they would've been subject to refund only to the just and reasonable.
Richard A. Solomon: That's right.
William J. Brennan, Jr.: Now, could they have done that in 1961?
Richard A. Solomon: They couldn't have done it without a special order in the Commission. They would've had to come around and ask a support. They couldn't have done it on their own.
William J. Brennan, Jr.: Is there any (Inaudible) about any in-line price at 1961?
Richard A. Solomon: What?
William J. Brennan, Jr.: They did (Inaudible)
Richard A. Solomon: No, they only knew that the price they had was out of line and not going to be growing. Finally, let me say a word about the in-line price itself and the evidence thereto. There were some suggestion here that are dismissal of the rates of more than 18.5 cents as suspect in fact affected by CATCO was something we just did without any basis for it. This isn't true. The examiner went into this matter at some length and he pointed out that there was testimony in the original dockets when they were getting these very high prices, in these very cases in which the main buyer of gas were Transco and made clear that the only reason he paid these prices which were way out of line which Transco had ever paid before was because of the effect of the CATCO decision which had been issued by the Commission briefs. And it was on the basis of this type of evidence that both the examiner and the Commission itself found as a matter of fact that the higher prices here were not merely suspect but were in fact corrupted by the earlier CATCO prices. I don't think there's anything more I really have to say except if I may move from the epithet that Justice Clark used a little earlier when he said that our in-line price is a stop gap price. This is true but with one amendment which I think Justice Harlan referred to and that is, it's a stop gap price only in the sense that it's a -- the starting price and within triggering limitations, it is a price which people could escalate up to from. It is in other words we say the in-line price which we are setting, is the price which these people can charge without future refund obligations and anything they want to charge which they can charge under their contracts above that, they have to take the risk of further refund. Thank you.